Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins US20190109932 in view of Martin US20190174289 in view of Bertagnolli US9165457.
Regarding Claim 1, Higgins discloses an emergency event capture system (fig. 8 and ¶118) comprising: server (cloud 700/server application software 900 of fig. 8 and ¶s121, 131) configured to receive and store captured emergency event data received from a handheld emergency event capture device (smartphone 200 of fig. 8 and ¶108) ; and a first handheld emergency event capture device (smartphone 200 of fig. 8 and ¶108) configured to capture emergency event data of an emergency event, wherein the first handheld emergency event capture device comprises: a plurality of cameras ( rear facing and rear facing cameras of ¶143), wherein each camera captures a predefined view, a microphone (microphone of ¶136) configured to capture audio, a geolocation mechanism(GPS of ¶21) , a wireless communication mechanism (transmitter/receiver module 410 of fig. 6 and ¶103), memory storage (memory of fig. 6 and ¶136), and executable software (mobile software application 400 of ¶116) configured to: prompt collection of emergency event data, wherein collection occurs through two or more of the plurality of cameras, the geolocation mechanism, and the microphone, prompt storage (recording of ¶116 in view memory of ¶138) emergency event data in the memory storage, transmit (transmitting of ¶116) at least a portion of the emergency event data to at least a portion of the plurality of external servers (cloud 700 of fig.8) , and prompts encrypting (encrypting of ¶s107-108) of emergency event data, wherein encryption prevents access to emergency event data. Higgins fails to explicitly disclose a plurality of external servers configured to receive and store captured emergency event data received from a plurality of handheld emergency event capture devices. 
However Martin discloses in fig. 2 and ¶73 a plurality of external servers (server 202 and unlabeled serve of EAS system 200) configured to receive and store captured emergency event data received from a plurality of handheld emergency event capture devices (computing device 206). 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Martin into Higgin to enhance system versatility, capacity and capability.
Further Higgin and Martin fail to disclose wherein the at least a portion of the emergency event data is automatically deleted from the memory storage after the at least a portion of the emergency event data has been transmitted.
However, Bertagnolli discloses in fig.1 and col.4:42-65, claim 1 wherein the at least a portion of the emergency event data is automatically deleted from the memory storage after the at least a portion of the emergency event data has been transmitted.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the of the invention to include the cited features of Bertagnolli into Higgin and Martin to enhance efficiency and capacity. 

	Regarding Claim 4, Higgins discloses in fig. 6 and ¶s97, 98,116 wherein collection of emergency event data occurs concurrently. 
Regarding Claim 5, Higgins discloses in fig. 6 and ¶s114, 116 wherein the executable software is configured to prompt an emergency event capture notification that indicates emergency event capture. 
Regarding Claim 7, Higgins disclosures in fig.8 and ¶s121, 125 renders obvious wherein the servers are configured to transmit emergency event notifications to a plurality of external devices, wherein the emergency event notifications comprise predefined information from emergency event data. 
Regarding Claim 21, Higgins disclosures in fig.8 and ¶s121, 125 renders obvious wherein the executable software is further configured to transmit at least a portion of the emergency event data to at least one of: a social media network, a government broadcast system, and a news outlet.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins, Martin and Bertagnolli  as applied to claim 1 above, and further in view of Harel US20100245582.
 Regarding Claim 3, Higgins and Martin fail to disclose wherein storage of emergency event data prevents local access to emergency event data. 
However, Harel discloses in fig. 1A and ¶40 wherein storage of emergency event data prevents local access to emergency event data. 
Therefore, it would have been obvious for one ordinary skill in the art at effective filling date of the invention include the cited features of Harel into Higgins, Martin and Bertagnolli to enhance data security. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins, Martin and Bertagnolli as applied to claim 5 above, and further in view of Stapleford US10909830. 
Regarding Claim 6, Higgins and Martin fail to disclose wherein the emergency event capture notification comprises a dying battery icon. 
However Stapleford contemplates in figs. 15, 17 and col. 30:5-10 disclose wherein the emergency event capture notification comprises a dying battery.
Therefore, it would have been obvious for one or ordinary skill in the art at the effective filling date of the invention to include the cited features Stapleford into Higgins, Martin and Bertagnolli to enhance system versatility. Further Higgins, Martin,  Bertagnolli  and Stapleford discloses an icon for a dying battery. 
However there are two ways to represent a concept or an idea by text or symbols/icons, given the finite set of solutions to representing a dying battery, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include an icon as an obvious solution to presenting information for enhance cognitive impact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685